DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6, 9 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal display device comprising the combination required by claim 1, including an anti-flash layer disposed on a surface of one of the polarizers closer to a viewer viewing the liquid crystal display device, and an anti-reflective film disposed on a surface of the anti-flash layer.  Examiner interprets an anti-flash layer to mean a layer providing resistance to short duration heat exposure such as from fire.  Claims 6 and 9 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a method of manufacturing a liquid crystal display device comprising the steps required by claim 17, including providing an anti-flash layer formed on a surface of one of the polarizers closer to a viewer viewing the liquid crystal display device, and preparing an anti-reflective film formed on a surface of the anti-flash layer.  Examiner interprets an anti-flash layer to mean a layer providing resistance to short duration heat exposure such as from fire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Moriya (US 6,690,441), which discloses in figure 1, a first electrode layer 22 disposed between the first substrate 26 and the liquid crystal layer 20, a second electrode layer 14 disposed between the second substrate 24 and the liquid crystal layer 20, protrusions 16 and spacers 18 disposed on the second electrode layer 14, a first vertical alignment layer 21 disposed between the first electrode layer and the liquid crystal layer, and a second vertical alignment layer 21 disposed between the second electrode layer 14 and the liquid crystal layer 20, wherein the protrusions 16 and the spacers 18 are located between the second electrode layer 14 and the second vertical alignment layer 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871        

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871